Case 0:20-cv-60873-AHS Document 1 Entered on FLSD Docket 04/30/2020 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION



 FITNESS OM LLC d/b/a CLUB PILATES

         Plaintiff,

 vs.                                                         CASE NO.: ________________

 ARCH INSURANCE COMPANY,

       Defendant.
 ______________________________________/


                                          COMPLAINT

         Plaintiff, FITNESS OM LLC d/b/a CLUB PILATES, by and through the undersigned

 attorney, files this action against Defendant, ARCH INSURANCE COMPANY, and alleges:

                                        NATURE OF ACTION

         1.      This is an action for Declaratory Judgment pursuant to 28 U.S.C. § 2201 to

 determine questions of insurance coverage under a policy of insurance issued by Defendant to

 Plaintiff.

         2.      This is also an action for breach of an insurance contract for Defendant’s failure

 to pay insurance policy proceeds that were due and owing to Plaintiff under the policy of

 insurance.

                                      JURISDICTION AND VENUE

         3.      Plaintiff is a Florida Limited Liability Company with its principal place of

 business at 150 SE 2nd Ave., Suite 505, Miami, Florida. Florida. Plaintiff owns and operates a

 fitness studio “Club Pilates” located at 3802 N Federal Highway, Fort Lauderdale, Florida.



                                                 1
Case 0:20-cv-60873-AHS Document 1 Entered on FLSD Docket 04/30/2020 Page 2 of 9



         4.      Defendant is a “for profit” corporation with a principal place of business at 2345

 Grand Boulevard, Suite 900, Kansas City, Missouri. At all times material, Defendant was

 licensed to do business in the State of Florida. Defendant was and is engaged in a course of

 conduct in which revenue was derived from providing goods and/or services throughout Florida,

 and maintained one or more agents and/or representatives in Florida. Defendant entered into

 insurance contracts with insureds located in Florida, including Fort Lauderdale, Florida.

         5.      The amount of coverage sought in this declaratory judgment action exceeds the

 jurisdictional limits of this Court.

         6.      The action also seeks damages in excess of Seventy-Five Thousand Dollars

 ($75,000), exclusive of interest, costs and attorney’s fees.

         7.      Venue is proper in this Court because Plaintiff’s principal place of business is in

 the Southern District of Florida; the Policy was entered into, issued, and covers property located

 in the Southern District of Florida; and this cause of action arose in the Southern District of

 Florida.

                                               POLICY

         8.      Defendant issued Plaintiff a “Commercial Inland Marine” policy of insurance,

 Policy Number SBIML0087802 (the “Policy”). The Policy had an effective date of May 1,

 2019, to May 1, 2020. A copy of the Policy in Plaintiff’s possession is attached as Exhibit “A.”

 A certified copy of the Policy is in the exclusive control of Defendant, and Plaintiff expects

 Defendant will produce the certified copy in discovery.

         9.      At all times material the Policy was in full force and effect and provided coverage

 to Plaintiff’s property at 3802 N Federal Highway, Fort Lauderdale, Florida.




                                                   2
Case 0:20-cv-60873-AHS Document 1 Entered on FLSD Docket 04/30/2020 Page 3 of 9



        10.     The Policy contains an “XPONENTIAL FITNESS ENDORSEMENT” Form.

 The Policy’s fitness endorsement provides:

        A.      Coverage.

                We will pay for loss of or damage to Covered Property from any of the
                Covered Causes of Loss.

                1.       Covered Property

                         Covered Property, as used in this coverage form, means the
                         property described in the Declarations that:

                         a.    You own; or

                         b.    Is in your care, custody or control.

 Exhibit A at page 30.

        11.     The Policy’s fitness endorsement further provides:

        3.      Covered Causes Of Loss

                Covered Causes of Loss means Direct Physical Loss Or Damage to
                Covered Property except those causes of loss listed in the Exclusions.

 Exhibit A at page 30.

        12.     The Policy’s “Exclusions” to coverage are listed on Exhibit A at page 35-36. The

 Policy does not exclude “direct physical loss or damage to covered property” from virus or

 pandemic. The Policy does not exclude “direct physical loss or damage to covered property”

 from the threat of virus or pandemic. Therefore, “direct physical loss or damage to covered

 property” from virus, pandemic, or the threat of virus or pandemic is a Covered Cause of Loss

 under the Policy.

        13.     The Policy does contains an Exclusion for “Governmental Action,” but only if the

 governmental action is “Seizure or destruction of property by order of governmental authority.”

 Exhibit A at page 35. Plaintiff states there has been no seizure or destruction of its property, and

 this Governmental Action exclusion does not apply to Plaintiff’s claims.


                                                  3
Case 0:20-cv-60873-AHS Document 1 Entered on FLSD Docket 04/30/2020 Page 4 of 9



         14.     The Policy provides coverage for Business Income and Extra Expense and states,

 in pertinent part:

         Business Income and Extra Expense

         a.      Coverage is extended to cover "Business Income"/"Extra Expense"
                 incurred when your covered property is damaged by a Covered Cause of
                 Loss. We will pay any "Extra Expense" to continue your normal
                 operations:

                 (1)    at the described premises; or

                 (2)    at replacement premises or temporary locations; including:

                        (a)     relocation expenses; and

                        (b)     costs to equip or operate the replacement or temporary
                                locations; and

                 We will also pay for any corresponding "Extra Expense" to minimize the
                 suspension of your normal operations if you cannot continue them.

         b.      We will pay for the actual loss of "Business Income" you sustain and
                 necessary "Extra Expense" caused by action of civil authority that
                 prohibits access to the described premises due to direct physical loss of or
                 damage to property, other than at the described premises, caused by or
                 resulting from any Covered Cause of Loss. The coverage for "Business
                 Income" will begin 72 hours after the time of that action and will apply for
                 a period of up to three consecutive weeks after coverage begins. The
                 coverage for "Extra Expense" will begin immediately after the time of that
                 action and will end: (1) 3 consecutive weeks after the time of that action;
                 or (2) When your "Business Income" coverage ends; whichever
                 comes first.

         c.      The following, when used in this section, are defined as follows:

                 (1)    "Business Income" means Net Income (Net Profit or Loss before
                        income taxes) that would have been earned or incurred during the
                        "period of restoration;" and continuing normal operating expenses
                        including payroll.

                 (2)    "Extra Expense" means necessary expenses you incur during the
                        "Period of Restoration" that you would not have incurred if there
                        had been no direct physical loss or damage to property caused by
                        or resulting from a Covered Cause of Loss.

                 (3)    "Period of Restoration" means the period of time that:


                                                  4
Case 0:20-cv-60873-AHS Document 1 Entered on FLSD Docket 04/30/2020 Page 5 of 9



                          (a)   Begins with the date of physical loss or damage caused by
                                or resulting from any Covered Cause of Loss; and


                          (b)   Ends on the date when the property should be repaired,
                                rebuilt or replaced with reasonable speed and similar
                                quality.

                          (c)   "Period of Restoration" does not include any increased
                                period required due to the enforcement of any ordinance or
                                law that regulates the construction, use or repair, or
                                requires the tearing down of any property; or requires any
                                insured or others to test for, monitor, clean up, remove,
                                contain, treat, detoxify or neutralize, or in any way respond
                                to, or assess the effects of pollutants.

                          (d)   The expiration date of this policy will not cut short the
                                "Period of Restoration.”

 Exhibit A. at page 33.

                                         VIRUS/PANDEMIC

        15.     As this Court is well aware, SARS-CoV-2 (commonly called “COVID-19”) is a

 most recent strain of coronavirus. It is publicly acknowledged that the COVID-19 is highly

 contagious and appears to have a higher mortality rate than other more common strains of virus.

                                        EXECUTIVE ORDERS

        16.     On March 1, 2020, Florida Governor DeSantis issued Executive Order No.: 20-51

 and declared a state of emergency in Florida as a result of COVID-19. A copy of Executive

 Order No.: 20-51 is attached as Exhibit “B.”

        17.     On March 20, 2020, Governor DeSantis issued Executive Order No.: 20-71,

 directly addressing “gyms and fitness centers.” A copy of Executive Order No.: 20-71 is attached

 as Exhibit “C.” Executive Order No.: 20-71 states, in pertinent part: “I hereby order the closure

 of gymnasiums and fitness centers within the State of Florida.” Exhibit C.




                                                  5
Case 0:20-cv-60873-AHS Document 1 Entered on FLSD Docket 04/30/2020 Page 6 of 9



        18.     On April 1, 2020, Governor DeSantis issued Executive Order No.: 20-91 and

 ordered all persons in Florida to practice “safer at home,” including limiting movements and

 interactions to only those necessary to obtain or provide essential services or conduct essential

 activities. A copy of Executive Order No.: 20-91 is attached as Exhibit “D.”

                DIRECT PHYSICAL LOSS, EXTRA EXPENSE, AND CIVIL AUTHORITY

        19.     Due to the existence of COVID-19 and the related pandemic, and the Executive

 Orders issued by Governor DeSantis that ban gatherings of more than 10 people, ordering the

 closure of fitness centers (including Plaintiff’s fitness center), and requiring the public to practice

 “safer at home,” the insured property is not able to function as intended by Plaintiff and

 Defendant. Plaintiff has lost the use of the insured property and as a result, Plaintiff lost the

 ability to operate as a fitness center and has necessarily had to suspend its business activities

 occurring at the insured property.

        20.     Plaintiff’s loss of use of the insured property and insured property’s inability to

 function as intended by Plaintiff and Defendant is a direct physical loss. As a result of this direct

 physical loss, Plaintiff has suffered loss of business income, has incurred “extra expense” to

 minimize the suspension of business and continue its operations, and has suffered other losses

 and damages. Plaintiff has further suffered loss of business income and extra expense due to the

 action of civil authority that prohibits access to Plaintiff’s insured premises. The action of civil

 authority was a result of direct physical loss of or damage to other property, other than at the

 described premises, due to COVID-19, the related pandemic, and other covered causes of loss.

                               COUNT I – DECLARATORY JUDGMENT

        Plaintiff adopts and re-alleges all allegations contained in paragraphs 1 through 20 above,

 as though fully set forth in this Count.




                                                   6
Case 0:20-cv-60873-AHS Document 1 Entered on FLSD Docket 04/30/2020 Page 7 of 9



        21.     Plaintiff is unsure of Plaintiff’s right to coverage for direct physical loss, business

 interruption coverage, and extra expense coverage. Plaintiff believes the Policy provides

 coverage for all its COVID-19 and pandemic related injuries, damages, and losses. Plaintiff has

 therefore filed this action seeking a determination whether the Policy provides coverage to

 Plaintiff for these injuries, damages, and losses.

        WHEREFORE, pursuant to 28 U.S.C. § 2201, Plaintiff, FITNESS OM LLC d/b/a CLUB

 PILATES, respectfully requests that this Court grant Declaratory Judgment for Plaintiff,

 declaring:

        A.      Plaintiff has sustained direct physical loss.

        B.      Plaintiff’s loss is a covered loss which is not excluded or limited under the
                Policy.

        C.      Plaintiff has sustained loss of Business Income due to the necessary
                suspension of its operations during the period of restoration.

        D.      The suspension of operations was caused by direct physical loss to
                property at the insured premises.

        E.      Plaintiff incurred extra expense to avoid or minimize the suspension of
                business and to continue operations.

        F.      Plaintiff sustained loss of business income and incurred extra expense due
                to the action of civil authority that prohibits access to Plaintiff’s insured
                premises.

                      COUNT II – BREACH OF THE INSURANCE POLICY

        Plaintiff adopts and re-alleges all allegations contained in paragraphs 1 through 20 above,

 as though fully set forth in this Count.

        22.     During the Policy period of May 1, 2019 to May 1, 2020, Plaintiff sustained

 physical loss to covered property from a covered cause of loss. Plaintiff suffered loss of business

 income and incurred extra expense as a result. Plaintiff also Plaintiff sustained loss of business




                                                      7
Case 0:20-cv-60873-AHS Document 1 Entered on FLSD Docket 04/30/2020 Page 8 of 9



 income and incurred extra expense due to the action of civil authority that prohibits access to

 Plaintiff’s insured premises, in addition to other losses and damages.

        23.     Plaintiff notified Defendant of its losses.

        24.     Plaintiff complied with all conditions precedent to entitle Plaintiff to recover

 under the Policy, or Defendant waived compliance with such conditions.

        25.     Defendant has failed to provide the coverages for Plaintiff’s losses, and has failed

 to pay for all of Plaintiff’s losses. Defendant has denied all coverage for Plaintiff’s claim. A

 copy of Defendant’s denial letter is attached as Exhibit “E.”

        26.     Defendant’s failure to pay for Plaintiff’s covered losses is a material breach of

 contract.

        27.     As a result of Defendant’s material breach of contract, it has become necessary

 for Plaintiff to retain the services of the undersigned attorney.

        WHEREFORE Plaintiff, FITNESS OM LLC d/b/a CLUB PILATES, demands judgment

 against Defendant, ARCH INSURANCE COMPANY, for all covered losses with interest on any

 overdue payments, any incidental and foreseeable consequential damages caused by Defendant’s

 breach of contract, plus attorney's fees and costs pursuant to Sections 627.428, 57.041, and

 92.231, Fla. Stat.




                                                   8
Case 0:20-cv-60873-AHS Document 1 Entered on FLSD Docket 04/30/2020 Page 9 of 9




                                            JURY DEMAND

        Plaintiff demands a jury trial on all issues to which it is so entitled.

 Dated this 30th day of April, 2020.


                                                        ________________________________
                                                        Mark A. Nation, Esquire
                                                        Board Certified Civil Trial Attorney
                                                        Board Certified Business Litigation Attorney
                                                        Florida Bar No.: 968560
                                                        570 Crown Oak Centre Drive
                                                        Longwood, FL 32750
                                                        Phone: (407)339-1104
                                                        Fax: (407)339-1118
                                                        Email: bhirt@nationlaw.com (Primary)
                                                        mnation@nationlaw.com;
                                                        ppritchard@nationlaw.com (Secondary)
                                                        Attorney for Plaintiff

                                                        and

                                                        Frederick J. Pye III, Esq.
                                                        Florida Bar No.: 124221
                                                        Morgan & Morgan, P.A.
                                                        703 Waterford Way, Suite 1050
                                                        Miami, FL 33126
                                                        Phone : (305) 929-1921
                                                        Fax: (305) 929-1939
                                                        Email: fpye@forthepeople.com
                                                        blargaespada@forthepeople.com
                                                        Attorney for Plaintiff




                                                   9
